813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellant,v.David CHESTER;  Attorney General of the State of NorthCarolina, Defendants- Appellees.
No. 86-6744.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 27, 1986.Decided March 4, 1987.

Samuel Wayne Guy, appellant pro se.
Richard N. League, Office of the Attorney General, for appellees.
E.D.N.C.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 86-257-HC)
Before WIDENER, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Guy v. Chester, C/A No. 86-257-HC (E.D.N.C., August 4, 1986).


2
DISMISSED.